Title: From George Washington to Robert Howe, 10 March 1782
From: Washington, George
To: Howe, Robert


                        
                            Sir,
                            Phila. 10th March 1782
                        
                        If your application is not to Congress—directly—it must be through the Secretary at War agreeable to a
                            Resolve of Congress. The enquiry into your conduct was instituted in consequence of an order of Congress & was
                            once before the board of War. Your coming to this place was by no order of mine & consequently the Necessity of it
                            unknown to me—The Acct will, no doubt, be referred to the board of Treasury or Auditors for Settlement, & the
                            information respecting the necessity of your coming to this City, & continuance in it after the Sentence of the
                            Court was approved, you alone can give. I am—Dr Sir Yr Most Obt Servt
                        
                            Go: W——n
                        
                    